Citation Nr: 1504306	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-13 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there is new and material evidence to reopen a previously-denied claim for service connection for a left hip disorder, alleged as secondary to service-connected bilateral pes planus (flat feet) and/or a low back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from December 2006 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for a left hip disorder as secondary to service-connected bilateral pes planus.

The RO had previously considered and denied this claim in April 2004, but on the premise instead that this disorder was not directly incurred in or aggravated by the Veteran's active military service.  He filed a timely Notice of Disagreement (NOD) in May 2004 to initiate an appeal of that earlier decision, but in June 2004, so the following month, filed another statement indicating he was withdrawing his appeal of that earlier claim.  38 C.F.R. § 20.204 (2014).  So that earlier decision determining that service connection was not warranted on a direct-incurrence basis is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.200, 20.302, 20.1103 (2011).

Subsequently, in June 2006, he filed another claim for service connection for a hip disorder, this time however citing 38 C.F.R. § 3.310 and alleging this disorder is secondary to his service-connected bilateral pes planus.  The December 2006 decision adjudicated this claim on this alternative premise - concluding this disorder is not proximately due to, the result of, or aggravated by the service-connected bilateral pes planus.  In February 2007, he indicated he wanted to "reopen" this claim to establish his entitlement to service connection for, in pertinent part, his left hip disorder.  So the RO again adjudicated, but continued to deny, this claim in the June 2007 rating decision also at issue in this appeal.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that reliance upon a new etiological theory is insufficient to transform a previously-denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.)

Nevertheless, the December 2006 rating decision considering and denying this claim (albeit on a different basis than had been previously alleged in 2004) did not become final and binding on the Veteran based on the evidence then of record, only instead that earlier decision in April 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d) and 20.1103.  This is because, after receiving notification of that December 2006 decision, he submitted his "claim to reopen" in February 2007, hence, just some two months later, so well within one year of receiving notification of that December 2006 decision.  And although even he himself made reference to what he considered was a new-and-material-evidence claim by indicating that he wanted to "reopen" this claim, that statement, when read liberally, was instead tantamount to a timely NOD with that December 2006 decision.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Consequently, the December 2006 and June 2007 rating decisions are not final and binding decisions, especially considering they are the two decisions from which this appeal ensued, and stem from the Veteran's June 2006 petition to reopen this claim.


The prior April 2004 decision is indeed final and binding, however, so the Board must initially determine whether there is new and material evidence since that decision to reopen this claim - irrespective of whether the RO considered this threshold preliminary issue and regardless of what the RO decided.  This initial determination affects the Board's jurisdiction to consider the claim on its underlying merits, and if there is no such evidence, that is where the analysis must end as further consideration of the claim is neither required nor permitted legally.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

In support of his petition to reopen this claim concerning his left hip disorder, the Veteran testified at a videoconference hearing in March 2012 before the undersigned Veterans Law Judge of the Board.  During the hearing, he and his representative indicated they are not just alleging the left hip disorder is secondary to the service-connected bilateral pes planus, but also secondary to a service-connected low back disability characterized as myofascial pain syndrome, including intervertebral disc syndrome (IVDS) at L3-L5, which itself has been associated with the service-connected bilateral pes planus.

The Board remanded this claim in June 2012 to ask the Veteran whether there were any additional treatment records (VA and/or private) that needed to be obtained and considered in this appeal, also to obtain all identified additional records and to ask him to provide the supporting medical nexus opinion from his private treating podiatrist, R.G., D.P.M., C.W.S., which the Veteran had indicated during his March 2012 videoconference hearing that he would be providing in the next 60 days, but inexplicably did not.  The file since has been returned to the Board for further appellate consideration of the claim.

Because this opinion from this private treating podiatrist (R.G., D.P.M., C.W.S.) since has been obtained and is new and material to the claim, the Board is reopening the claim.  But rather than immediately readjudicating the claim on its underlying merits, meaning on a de novo basis, the Board instead is then remanding the claim to the Agency of Original Jurisdiction (AOJ) for further development, especially supplemental medical comment concerning the origins of the left hip disorder and its potential relationship with the Veteran's military service, particularly secondarily by way of his service-connected low back and foot disabilities.


FINDINGS OF FACT

1.  The Veteran did not appeal the April 2004 rating decision that earlier considered and denied his claim of entitlement to service connection for a left hip disorder.

2.  Some of the additional evidence since submitted, however, especially a supporting statement from his private treating podiatrist, R.G., D.P.M., C.W.S., when considered along with the evidence previously of record is not cumulative or redundant of this already existing evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision earlier considering and denying this claim of entitlement to service connection for a left hip disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening this claim, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Moreover, here, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify and assist requirements of the VCAA because this is better determined once the additional development of this claim is completed on remand.

Turning now to the relevant facts and procedural history of this particular case, in April 2004 the RO denied entitlement to service connection for a left hip disorder.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, and 20.1103 (2014).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for this claimed left hip disorder in the earlier April 2004 RO decision was that the evidence then of record did not show that the Veteran had a then current left hip disorder, or that there was an in-service event or injury, etc., referable to this hip, or that there was a nexus between any then current left hip disability and any disease, injury or event during his service.

New and material evidence has been submitted since the RO's April 2004 decision previously denying this claim for service connection for a left hip disorder.  In particular, the additional evidence submitted concerning the Veteran's claimed left hip disorder includes a March 2006 treatment note from his private podiatrist, Dr. R.G., D.P.M., C.W.S.  The relevant portion of the note states, "[i]t is my medical opinion that secondary to his flat feet, this patient may be experiencing severe pain, even in his knees and hips and possibly lower back."

The flat feet, as mentioned, is a service-connected disability, and the low back disability already has been determined to be secondary to the flat feet, at least partly, so also itself a service-connected disability.  And this statement from this podiatrist suggest the left hip disorder also now being claimed is as well secondary to the service-connected flat feet, even though this podiatrist only referenced severe pain in this hip rather than specifying an underlying diagnosis accounting for this extreme pain.


The U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim, although, as mentioned, such an opinion has been offered in this particular instance.  Rather, and in any event, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Because there is evidence that the Veteran's alleged left hip disorder may be proximately due to, the result of, or at the very least is being aggravated by his service-connected  bilateral pes planus (flat feet) and/or a low back disability, the Board finds there is the required new and material evidence to reopen the claim for this alleged left hip disorder.


ORDER

The petition to reopen the claim for service connection for a left hip disorder is granted.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately readjudicating, this claim for a left hip disorder, but this additional development is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Veterans Court (CAVC) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Section 3.310 now has a subpart (b) addressing this additional circumstance of aggravation of the condition being claimed by a service-connected disability.  So to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

The Board needs additional medical comment on this determinative issue.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical nexus opinion concerning whether the Veteran has a current left hip disorder (or has at any point since the filing of this claim, including accounting for his reported pain), and, if so, the likelihood (very likely, as likely as not, or unlikely) it is proximately due to, the result of, OR being chronically aggravated (meaning permanently worsened) by his service-connected disabilities, especially his bilateral pes planus (flat feet) and/or low back disability.

Two opinions are required for secondary service-connection claims such as this one at hand:

(1) Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

(2) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  

So even if the examiner concludes the service-connected pes planus and low back disability did not cause the left hip disorder (whatever the diagnosis involving this hip may be), there still has to be additional indication of whether these service-connected disabilities alternatively are aggravating the left hip disorder.

It therefore is most essential the designated VA examiner review the claims file, including a complete copy of this decision and remand, and discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.

To this end, it is particularly requested the VA examiner review the March 2006 treatment note from the Veteran's private podiatrist, Dr. R.G., D.P.M., C.W.S., indicating "[i]t is my medical opinion that secondary to his flat feet, this patient may be experiencing severe pain, even in his knees and hips and possibly lower back."

 "Very likely" obviously supports this posited correlation.  "As likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of that conclusion (causation or aggravation) as it is to find against it.  "Unlikely" obviously tends to go against the claim.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


